 UNITED TECHNOLOGIES CORP.571Hamilton Standard Division of United TechnologiesCorporationandHamilton Standard Independ-entFire/SecurityOfficersAssociation.Cases39-CA-3438-2 and 39-CA-3681September 18, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 7, 1988, Administrative LawJudge Raymond P. Green issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief; the General Counsel filed exceptionsand a supporting brief; and the General Counseland the Respondent filed answering briefs.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Orderas modified.The judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act by failing and re-fusing to bargain in good faith with the Union,withdrawing recognition from the Union, andmaking unilateral changes in certain mandatorysubjectsof bargaining.Additionally, the judgefound that the Respondent violated Section8(a)(1)by telling employees that the selection of theUnion as collective-bargainingrepresentativewasfutile.For thereasons setforth by the judge and asexplained in more detail below, we agree with thejudge that the Respondent violated the Act, as al-leged.As more fully set forth in the judge's decision,following a Board-conducted election on June 15,1983, and a subsequent Board decision ordering theRespondent to bargain with the Union, 2 the Union'The Respondenthas excepted to some of the judge's credibility find-ingsTheBoard's established policy is notto overrulean administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188F.2d 362 (3d Cir. 1951)We have carefullyexamined therecord and find no basisfor reversingthe findings.We correctthe following inadvertent errors in the judge's decisionThe Respondentrequested bargaining materials from a private labor re-porting serviceon March 13,1986, notMarch 21,1986; Schrodi selectedApril 9,1986, as the date for the first bargaining session,not April 8, theparties negotiatedon July 9,1986, not July8,Leary'sMarch 18 letter toCarter indicated that Schrodi would be on vacation until earlyApril, notlateMarch; the date of the meeting at sec 111,par 18 of the decision isJune 30,1988, not June30, 19872United Technologies Corp.,275 NLRB No 195 (Aug 19,1985), enfdmem. No 85-4177 (2d Cir 1986)requested bargaining with the Respondent by letterdated March 13, 1986. At the Union's request, theRespondent established the first bargaining sessionforApril 9, 1986. Thereafter, the Respondent andthe Union met and negotiated at 24 bargaining ses-sions between April 9, 1986, and March 12, 1987.The first bargaining session was devoted to pre-liminarydiscussionsand the establishment ofground rules for negotiations. After thisinitial ses-sion, the Union mailed its bargaining proposals tothe Respondent. Thereafter, the next 12 bargainingsessions,from May 8 to October 30, 1986, werelargely spentwith the Respondent reading theUnion's proposals aloud one-by-one; asking unionnegotiators questions about each proposal, such aswhy the Union wanted the proposal and what pre-cisely did the proposal mean; and encouraging theUnion to correct assorted typographical,grammati-cal, and other errors in the proposals.During these 12 bargaining sessions, the Unionrepeatedly asked the Respondent when it wasgoing to be submitting counterproposals. The Re-spondent refused to submit counterproposals beforecompleting its review of the Union's proposals, andrefused to discuss economic issues until settling allcontract language issues. At the conclusion of thisphase of the negotiations, which lasted more than 6months, the Respondent had not agreed to any ofthe Union's proposals and had yet to submit anycounterproposals.At the December 3, 1986 negotiation session, theRespondent began submitting its counterproposalsto the Union. The Respondent would submit asingle proposal to the Union and solicit comments,questions, and discussions regarding that proposalbefore presenting its next proposal. According totestimony credited by the judge, when the Unionobjected to the manner in which the Respondentwas presenting its proposals, the Respondent's chiefnegotiator replied that, if the Union wanted, theparties could call off negotiations and wait until theCompany had a full contract proposal, which theCompany would then present on a "take-it-or-leave-it" basis.Despite the Union's protests overthe Respondent's piecemeal submission of bargain-ing proposals, the Respondent followed this proce-dure for the remaining negotiation sessions.On March 24, 1987, the Respondent wrote theUnion that it was suspending negotiations in orderto investigate a decertification petition allegedlysigned by a majority of the unit employees. OnApril 2, 1987, the Respondent withdrew recogni-tion from the Union on the basis of the petition. Itis undisputed that the Respondent subsequently ini-tiated certain unilateral changes without bargainingwith the Union.296 NLRB No. 79 572DECISIONSOF THE NATIONALLABOR RELATIONS BOARDIn determining whether a party has bargained inbad faith, the Board looks to the totality of the cir-cumstances in which the bargaining took place.Hotel Roanoke,293 NLRB 184 (1989);Port Plastics,279 NLRB 362, 382 (1986);Atlanta Hilton & Tower,271 NLRB 1600, 1603 (1984). TheBoard examinesnot only the parties' behavior at the bargainingtable,but also conduct away from the table thatmay affect the negotiations.Hotel Roanoke,above;Port Plastics,above.Among other indicia that aparty has bargained in bad faith,the Board alsoconsiders whether a party has engaged in delayingtactics and whether a party has made unilateralchanges in mandatory subjects of bargaining.Atlan-taHilton&Tower,above.In reviewing the totalityof the Respondent's conduct here,we find that theRespondent violated the Act by refusing to bargainin good faith with the Union.We find the following factors to be especiallysignificant.First,after almost 1 year of bargainingwith the Union,the Respondent had not presentedany economic proposals, despite repeated prompt-ing from the Union,and had never even internallydiscussed its economic demands.Further, at thetimeRespondent withdrew recognition from theUnion,theRespondent had still not completeddrafting its proposed contract language.Becausethe Respondent never made any economic propos-als to the Union and had not completed drafting itsproposed contract language, the Union could nothave agreed to a contract prior to the withdrawalof recognition even if it capitulated to the Re-spondent's every demand.Even though these negotiations involved the firstcollective-bargaining agreement between the par-ties,we fail to find this factor to be a sufficient ex-planationfor theRespondent's delay in presentingitscounterproposals or its failure to present eco-nomic proposals. Rather,the totality of the evi-dence indicates that the Respondent's item-by-itemreview of the Union's proposals,its piecemeal sub-mission of counterproposals,and its insistence onresolving all issues relating to contract languagebefore discussing economic issues were delayingtactics designed to frustrate the bargaining process.Second,we find the Respondent'sDecember 3,1986 statement at the bargaining table constitutesfurther evidence of bad-faith bargaining.As notedabove, the Respondent's chief negotiator told theUnion,in response to the Union's opposition to thepiecemeal submission of bargaining proposals, thatthe Respondent could wait until it had a full con-tract proposal that could then be presented on atake-it-or-leave-itbasis.In the totality of circum-stances here,this statement by the Respondent'schief negotiator clearly evidences bad-faith bar-gaining.Finally,we find additional evidence of the Re-spondent'sbad-faithbargaining in its unilateraltransfer of a unit employee from the Respondent'smain facility to its Midway Green facility duringthe course of bargaining without notifying theUnion or bargaining over the transfer.It is undis-puted that the Respondent did not notify the Unionof this action or provide the Union an opportunityto bargain even though the parties were then cur-rently engaged in negotiations.We note that theRespondent had previously"temporarily"trans-ferred a unit employee to Midway Green and, oncethe Unionraised the issue at the bargaining table,unilaterally transferred that employee back to itsmain facility without notice to the Union or pro-viding the Union with an opportunity to bargainover the decision.3Based on the totality of the circumstances inwhich the bargaining took place,including the Re-spondent'sdelaying tactics, its statement that itcould submit a contract to the Union on a "take-it-or-leave-it"basis,and its unilateral change in amandatory subject of bargaining,we find that theRespondent violated Section 8(a)(5) and(1) by fail-ing and refusing to bargain in good faith.Cf.HartzMountain Corp.,295 NLRB 418 (1989) (no surfacebargaining found where employer presented unionwith comprehensive counterproposals, includingproposals regarding economic issues, as soon as itsquestions regarding union'sproposalswere an-swered;agreement was reached on a number ofsignificant items; and employer did not engage inother conduct evidencing bad-faith bargaining).48 In light of the previous temporary transfer and the issue being raisedat the bargaining table,we agree with thejudge that the Respondent'sunilateral permanent transfer was a mandatory subject of bargaining SeeKansas Education Assn.,275 NLRB 638 (1985)The judge's finding that the Respondent violated the Act by transfer-ring the unit employee flowed from his finding that the Respondent un-lawfully withdrew recognition from the Union.We find,however, thatthe Respondent's conduct independently violated Sec. 8(a)(5) and (1) be-cause the transfer occurred on March 9,1987, prior to the withdrawal ofrecognition.Thus,even in the absence of a finding that the Respondentengaged in surface bargaining and unlawfully withdrew recognition, wefind that the Respondent's unilateral conduct violated the Act4 Contrary to the Respondent'scontention,we also find that thecharge alleging the unlawful transfer of a unit employee was timely filed.Although the Union's president learned of a new post created by the Re-spondent on April 4,1987, there is no evidence that the Union learnedprior to May 20, 1987,that the transfer of the unit employee was to bepermanent or that the new post created by the Respondent was locatedatMidway Green.In light of the Respondent's repeated insistence duringnegotiations that no unit employees had been permanently assigned toMidway Green,we find the union president's observation of a new postnumber in the Respondent's security records insufficient in itself to startthe running of the 10(b) period Furthermore,the charge is closely relat-ed to the initial charge and, even were the charge barred by Sec 10(b),events occurring outside the 10(b) period may be considered as evidenceof the Respondent's refusal to bargain in good faithContinued UNITED TECHNOLOGIES CORP.573AMENDED REMEDYThe General Counsel has excepted to the judge'sfailure to require, as part of the remedy for the Re-spondent's unilateral change in terms and condi-tions of employment, that the Respondent rescindthose unilateral changes at the request of theUnion.We find merit in the General Counsel's ex-ception, and we shall modify the Order according-ly.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge asmodified below and orders that the Re-spondent,Hamilton Standard Division of UnitedTechnologies Corporation,Windsor Locks, Farm-ington, and East Granby, Connecticut, its officers,agents, successors,and assigns,shall take the actionset forth in the Order as modified.1. Insert the following as paragraph 2(b) and re-letter subsequent paragraphs."(b) On request by the Union, revoke theunilat-eral changes in the rates of pay, wages, and otherterms and conditions of employment that wereplaced into effect by the Respondent in the appro-priate bargaining unit, until such time as the Re-spondent negotiates with the Union in good faithor an impassein negotiations is reached."2.Substitute the attached notice for that of theadministrative law judge.In light of our decision here, we find it unnecessary to pass on theGeneral Counsel's exception regarding the judge's failure to rely on theposthearing8(a)(1) statementby Supervisor McGrath as further evidenceof the Respondent's refusal tobargain ingood faith.APPENDIXWE WILL NOTrefuseto bargain collectively andin good faith concerning rates of pay, hours of em-ployment, and other terms and conditions of em-ployment with the Hamilton Standard IndependentFire/Security Officers Association as the exclusiverepresentative of the employees in the bargainingunit described below:All full-time and regular part-time dispatchers,technicians,fireprotection officers, securityofficers, fire/security officers and security re-ceptionists at our Windsor Locks, Farmington,and East Granby facilities; excluding all otheremployees, chiefs, captains, lieutenants, officeclericalemployees,professionalemployees;and other supervisors as defined in the Act.WE WILL NOT withdraw recognition from theabove-named Union.WE WILL NOT unilaterally change wages andterms and conditions of employment without firstnotifying and bargaining with the Union.WE WILL NOT tell our employees that selecting aunion would be futile.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-ciseof the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon termsand conditions of employment for ouremployees in the above bargaining unit.WE WILL, on request by the Union, revoke theunilateralchanges in the rates of pay, wages, andother terms and conditions of employment whichwe put into effect in the bargainingunit,until suchtime aswe negotiate with the Union in good faithor reach animpassein negotiations.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.HAMILTON STANDARD DIVISION OFUNITEDTECHNOLOGIESCORPORA-TIONMicheal A. Marcionese, Esq.,for the General Counsel.Charles V. Gagliardi Esq.andEdward J. Dempsey Esq.,for the Respondent.James L. Kestell, Esq. (Kestell, Pogue & Gould),for theCharging Party.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge.These cases were heard by me on June 27, 28, and 29and October 13, 1988. The charge in Case 39-CA-3438-2 was filed on May 8, 1987. That charge alleged thatsinceDecember 1, 1986, the Company engaged in sur-facebargainingand that on April 2, 1987, the Companyunlawfullywithdrew recognition.The charge and 574DECISIONS OF THENATIONALLABOR RELATIONS BOARDamended charge inCase 39-CA-3681 were filed on No-vember 20and December11, 1987. Thesealleged certainunilateral changes, namely, the transfer of a unitemploy-ee to a new location,the granting of a wage increase,and the institution of a new grievanceprocedure. Theconsolidated complaint was issuedon February26, 1988.It alleged as follows:1.That from April 1986 through April 1987, duringthe courseof collectivebargaining,theRespondentfailedand refused to bargain in good faith and withoutany intentionof reachingan agreement.2.That on or about April 2, 1987, the Respondentwithdrewrecognitionfrom the Union.3.That in May 1987, theRespondent unilaterallytransferredan employeeto another facility.4.That on or about July 1, 1987, theRespondent uni-laterally instituted awage increasefor thebargainingunit employees.5.Thaton or aboutNovember 17, 1987, theRespond-ent unilaterally instituted a new personnelpolicy includ-ing a new grievanceprocedure.6.That on or about June 30,1988, theRespondent bya supervisor, told its employees that the selection of theUnionas a bargaining representative was futile.The Respondentadmits thatitwithdrewrecognitionon April 2, 1987;that it unilaterally granted unitemploy-ees wage increases; that itunilaterally instituted new per-sonnel policies(including a grievanceprocedure); andthat it transferredan employee.The Respondentasserts,however, thatitnegotiatedin good faith and that it onlywithdrewrecognitionafter it had obtained objective evi-dence that the Unionno longer representeda majority ofthe employeesin the bargaining unit.It therefore con-tends that the unilateral changes were not unlawful asthe Unionno longerwas the majorityrepresentative atthe time such changes are made.It also contendsthat thetransfer of a singleemployee toa separatefacility is nota mandatorysubject ofbargaining.'On the entire record,includingmy observation of thedemeanorof thewitnesses,and afterconsidering thebriefs filed by the General Counseland the Respondent,Imake thefollowingFINDINGS OF FACT1.JURISDICTIONThe Respondent admits and I find that it is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act and that the Union is a labororganization within the meaning of Section 2(5) of theAct.II.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Respondentisa defensecontractorengaged inmanufacturing aerospaceproducts.Its facilities are locat-IRespondent asserts that certain allegations are barred by the statuteof limitations set forth in Sec 10 of the Act Respondent has not howev-er, specified which allegations of the complaint are so barred As I do notsee any allegations which are barred by the 6-month statute of limita-tions,Ireject this defense.ed at various locations in Connecticut.For many yearsthe Respondent's production and maintenance employeeshave been represented by Lodge 743,International Asso-ciationofMachinists and AerospaceWorkers,AFL-CIO.On June 15, 1983, in Case 39-RC-435, the Board'sHartford office held an election in the following unit ofemployees:All full-time and regular part-time dispatchers, tech-nicians,fireprotection officers, security officers,fire/security officers and security receptionists attheEmployer'sWindsorLocks,Farmington, andEast Granby facilities;excluding all other employ-ees, chiefs,captains,lieutenants,office clerical em-ployees, professional employees;and other supervi-sors as defined in the Act.The Union ultimately was certified as the representa-tive of the above-described unit on March 21, 1985, aftera hearing had been held regarding the eligibility of cer-tain voters and regarding certain allegations of employerpreelection misconduct.After the certification,the Unionmade a request to bargain which was refused by the Em-ployer.This resulted in an Order by the Board onAugust 19, 1985,that the Respondent bargain with theUnion.United TechnologiesCorp.,275 NLRB No. 195(Aug. 19,1985). This Order was thereafter efiforced by aUnited States court of appeals on March 7, V986.B. The NegotiationsFollowingthe court's order, the Union by its presi-dent,Dick Carter, wrote to theRespondenton March13, 1986,seeking to begin negotiations.The letter wasaddressedto Jack Leary, who was the vice president ofpersonnel resourcesfor the Company'sHamilton Stand-ard Division.Leary responded by letterdated March 18and statedthat theRespondent'schiefspokesman duringthe negotiationswould be Walter Schrodi who would beon vacation until sometime in late March.On March 21, the Company wrote to thethe Bureauof National Affairs askingfor samplesof contracts thatvarious companieshad with securityunions.The BNAsent such samples andthe Companymade an analysis ofthose contractsat or near the commencement of negotia-tionswith the Charging Party.On March 27, 1986 Carterwrote againto Leary re-questing a schedule for bargaining dates.He also advisedLeary that the Union had set April 27, 1986,as its targetdatefor completingnegotiations.(April 27was the expi-rationdate of the Company's contract with the IAMwhichrepresented a unit of about4000 employees atHamilton Standard.)The Union,in the letter, also indi-catedthat if thetarget date was not met, it would con-sider aworkstoppageor other appropriate action. OnApril 4, Schrodi responded witha fetter stating that hehad selectedApril8 as the datefor the firstmeeting.The firstmeeting washeld on April 9. Thereafter,therewere a totalof 24 negotiatingsessionsthroughMarch 12, 1987. At thenegotiations, the Union was rep-resentedby Dick Carteras its chief spokesman,by its at-torney,Dan Livingston(who attimes also acted as a UNITED TECHNOLOGIES CORP.575spokesman), and by its officers, Dave Oliver, Art Theo-fane and Skip Hunter. (The latterthree individuals werealso employeesof theHamilton StandardDivision.)Atvarious times,Attorney Ruth Pulda also attended as arepresentative for the Union.The Respondent's repre-sentativeswereWalter Schrodi and John Carpino aschief spokesmen,BethAmato,CraigGaudreau, andDave McGrath. Schrodi and Carpino are directors oflabor relations for the corporation, United Technologies.Amato is a corporate labor attorney.Craig Gaudreau isthe division's(i.e.,Hamilton Standard),compensationand benefits analyst and McGrath is the division's direc-tor of security.The first meeting, on April 9 primarily dealt withground rules.At this meeting the Union repeated itsdesire to reach an agreementby April 27. The Companysaid that the earliest time that it could meet again was onMay 8,because of negotiations with the IAM.2Carterreplied that by May 8,hisUnion might be on strike.Carteralso said thatthe Unionwas willing to meet atany time and any place in order to get an agreement byApril 27.On April 28 the Company and the IAM made a newcontract for the large production and maintenance em-ployee unit.Accordingly the Union's "deadline"passedwithout any action on its part.On April 29 the Unionsentto the Company a pro-posed contract.Thiswas a 37-page document, which inpart contained contract language identical to that in thecontract between Hamilton Standard and theIAM. Thiswas intended to shorten bargaining by making proposalswhich the Company had already agreed to with anotherunion.On May 8, Schrodi,starting at page one of the Union'sproposed contract questioned the name of the Union be-cause the name in the proposal was slightly differentfrom the name in the Board's certification.The Unionexplained that in the interim between the time the peti-tionwasfiledand the commencement of negotiations ithad changeditsname(in 1984). As to the next item ontheUnion's proposed contract which stated that therewould be "prompt and fair disposition of grievances,"Schrodi stated that this proposal assumed that there wasgoing to be a grievance procedure.At theMay 8 meeting the Company said that itwanted to hire part-time employees as a means of cuttingcosts and wanted the Union to agree to allow the Com-pany to hire such people at reduced wage rates. TheUnion took the position that part-time employees wouldbe part of the bargaining unit, and would have to behired at the existing wages and conditions until bargain-ing had reached an impasse.At thetime this issue wasraised by the Company there were in fact no part-timesecurity personnel employed. Subsequently there wasfurther discussion on this issue raised by the Companybut it ultimately was dropped in October 1986 and thereneitherwas any agreement reached on the subject norwere any part-time employees hired into the unit.2 None of the people who were involvedin these negotiations onbehalf of the Respondent were also directly involved inthe negotiationswith the IAM.Also at the May 8 meeting,the Union stated that itwould give the Company 10 days notice before takingany job action,provided that the parties were engaged inbargaining.At the conclusion of the meeting Schrodi of-fered tomeeton May 15, 20, 21, and 22, but the Unioncould not meet on the last three dates as its attorneyswere not available.On May 8, Schrodi told the Union's committee thatthe Company would not submit its own counterproposalsuntil the parties had reviewed completely the Union'sproposed contract.A series of 12 bargaining sessions took place on May15, June 3, 4, and 26, July 8, August 13 and 14, Septem-ber 17 and 18,and October 1, 15, and 30 (all in 1986).Without going into specific details of the discussions atthis point,it is noted that all of these meetings involvedreview, item by item, by the Company of the Union'scontract proposals,in seriatim.Essentially,this consistedof a procedure whereby Schrodi would read a unionproposal and then demand to know exactly what theUnion meant by it.This was done not only as to clauseswhich did in fact have confusing elements, but also as toclauseswhich had been copied out of the Company'scontract with the IAM and which had been part of thatagreement for many years.Generally, each meeting dealtwith two or three clauses in the Union's proposed con-tract.During this series of meetings,the Unionon variousoccasions asked when the Company was going to makeitscounterproposals.The Company responded that itwould only do so after reviewing the Union's proposedcontract.The Company also made it clear that it was notwilling to discuss economic issues until after all contractlanguage issueshad firstbeen agreed to.The Union re-luctantlywent along:By the meeting of October 30, 1986,the parties hadfinished reviewing the Union's proposed contract insofaras the language items were concerned.By this time,about 5 months after bargaining had commenced, theCompany had not made any counterproposals of its ownand had not agreed to accept any of the Union's pro-posed contract language.At thismeeting the Unionasked the Company when it would be getting its coun-terproposal. Schrodi said that he would bring them tothe next meeting which was scheduled for December 3,1986.On December 3, 1986,at the outset of the meeting,Schrodi stated that the division(Hamilton Standard),was doingpoorlyand had to cut costs. He stated thatthe company was considering possible layoffs,an earlyretirement program and contracting out the guard serv-ice.After the initial statements,Schrodi handed to theunion representatives, a single sheet of paper which read:Article 1 AgreementThisAgreement made and entered into thisday of by and between the United TechnologiesCorporation for and on behalf of Hamilton Stand-ard Division,hereinafter called the "company" andthe HAMILTON STANDARD INDEPENDENT 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFIRE/SECURITY OFFICERS ASSOCIATION,hereinafter called the "union."Whenthe Union asked where the restof the Compa-ny's counterproposal was, Schrodi responded that he in-tended to present each of the company's counterpropos-als,one at a time.When theUnionobjected,Schrodisaid that if theUnionwanted,the parties couldcall offnegotiations,wait untilthe Companyhad a full contractproposal whichthe Companywould then present on atake-it-or-leave-it basis.The Unionresponded that thiswas not the only two alternative means of bargaining.After a caucus, the Uniontold the Respondent that itwanted theCompany tosubmit its contract proposal initsentiretyby February 1, 1987. TheUnion furtherstatedthat if the Companydid not provide an entire con-tract counterpropogalby thatdate, it would abrogate itscommitment to give 10 days notice before taking strikeor other action.According to Schrodi,he adopted the procedure ofpresentingindividualcounterproposalsbecausehe"didn'twant to have a full contract out there you canget in a position of horse trading.By going one proposalat a time you won't get yourself in a horse swapping sit-uationwhere you're buying language you don't agreewith." (Of course the otherthing that you can avoid isthe other side saying "Ok, I'll take it.")During the remainderof theDecember 3 meeting, thecompany submitted two more contract clauses,neither ofwhich,in my opinion is of much substance.These were:Article 11CoverageThe union,having been certifiedby theNationalLaborRelations Board in CaseNo. 39-RC-4335 ishereby recognizedby the companyas the exclusivebargaining agent for the following employees:All full-time and regular part-time dispatchers,technicians,fire protection officers, security offi-cers, fire/security officers and security reception-ists at theEmployer'sWindsorLocks,Farming-ton,and EastGranbyfacilities;excluding allother employees,chiefs,captains, lieutenants,office clerical employees,professional employees;and other supervisors as definedin the Act.Article IIIPurposeIt is the intent and purpose of the parties hereto thatthis agreement shall promote and improve the rela-tionship between the company and its employeesand the employees representedby theUnion, andbetween the company and the union; moreover, it isrecognized by both parties that they have a mutualinterest and obligation to maintain friendly coopera-tion between the company and the union which willeliminate interference with the efficient operation ofthe company's business so as to improve the com-petitiveness of the company in the marketplace forthe benefit of both management and its employees.To summarize,theCompanyon December 3 madecounterproposals on three clauses,one stating that therewould be an agreement,one statingthat the Companywould recognize the union(as requiredby law),and thelast stating that the Company shouldbe competitive. Tomy mind this was not a good beginningfor the nextphase of bargaining.At thenext meeting,on December17, the Companymade a single proposal and this was an interim proposalfor layoffsand recalls to be ineffectduring the periodbefore the execution of any collective-bargaining agree-ment.On January7, 1987, the Companymade a single coun-terproposal dealingwiththe subject of union representa-tion.In essence,the Companyproposed that the Compa-ny wouldrecognizethe Union's appointment of a bar-gaining committee of three employees(including a chair-man) and the appointment of one steward for each shiftconsisting of more than five employees.The Companyfurtherproposedthatthe persons appointed by theUnion hadto be full-time employees having worked atleast 12 continuous months.On January20, 1987, theCompany submitted its coun-terproposal regarding a grievance procedure.This pro-videdthat the procedure would be the sole and exclusivemeans of resolving any disputes with employees. In es-sence, theCompanyproposed a three-step grievance pro-cedure withthe Company's answer at the third step tobe final and binding.It also proposed thatthe first stepshould be between the employee and his or her supervi-sor.At a meeting on January29 theCompany submittedproposals regarding three new subjects and also made arevised proposal regarding its proposal for an interimlayoff-recall procedure.On January 29 the company proposed a no-solicitationclause which prohibited soliciting of employees for unionmembership or dues on company premises while eitherthe solicitor or soliciteewere performingwork. TheCompany also proposed a nondiscrimination clausewhereby itagreed that its currentpolicywas not to dis-criminate against employees on the basis of race,color,religion, gender,etc.Finally,the Companyproposed averybroad management-rights clause.On February18, the Company revised its previousproposals regarding an interimlayoff-recallprocedure. Italsomade a revisedoffer on thecoverage clause, origi-nally proposed on December 3, 1986, and a revised no-solicitationclause,which was slightly less restrictive.Similarly,theCompany revised slightly, its proposedunion representation clause so as to allow the Union toselectwho itwanted when negotiating for a collective-bargaining agreement. The new item presented by theCompany at this meeting was abroadno-strike clause.As to this,the proposed clause prohibited the union anditsrepresentatives or employees from engaging in anystrikes(whetherprimary or secondary),workstoppages,slow downs, sit downs,organized absences or sicknesses,picketing, sympathy strikes, refusals to cross picket lines UNITED TECHNOLOGIES CORP.577of other unions, or any other interferences with companyoperations. The Company also proposed that breach ofthis provision couldresult innonreviewable discharge ordisciplineagainst anyemployee and termination of thecollective-bargaining agreementat the Company's solediscretion.At themeeting onFebruary 19, the Company submit-ted a revised union representationclausewherein itagreed to increase the number of employees the Unioncould appoint to thebargainingcommittee from three tofour. It also agreed to permit the Union to appoint asteward at the Farmington location.Also at the February 19 meeting the Company reviseditsmanagement-rights proposal, specifically in section 2.In essence,while proposing to retain the exclusive rightto unilaterally restructure,eliminateor subcontract outwork for any reason, with a concomitant union waiverover decisionbargaining, the Company did propose thatif such a decision permanently reduced the unit by 50percent or more, it would bargain with the Union overthe effects.On March 2, the Company made a revised offer re-garding agrievanceclause.In this regard, it agreed tomodify its earlier proposal so as to allow a shop stewardto bepresent ata first-step adjustmentmadebetween anemployee and his/her supervisor. Also the Companyproposed that if an employee claimed that he was dis-charged for just cause, such a grievance would be arbi-tral.On March 12 the Companymade aproposal regardingseniority.At this meeting, the Union accepted four outof the five sections of the Company's proposed clause.Also the Company submitted a revised no-strike clause,whichin essenceallowed the Union to terminate theagreementin the event of a company lockout. Addition-ally, the Company again revised its proposed grievanceclause,this time to permit arbitration of any case wherean employee is discharged for violating the no-strikeclause, the arbitration to deal only with the question ofwhether the employee engaged in the prohibited con-duct.During the March 12 meeting, the Union indicatedthat it was willing to meet around the clock in order toreachan agreementby March 18. The Company, howev-er, stated that it could notmeet againuntilMarch 30 be-cause the Company was too busy on a defense depart-ment audit.March 12 turned out to be the finalnegotiation ses-sion.To recap, the evidence shows that up until March12, 1987, the Companystartingon December 3, 1986,presented some counterproposals regarding basicallyeight subjects, and one of which dealt withan interimprocedure to deal with layoffs pending an agreement to acontract.The evidence also shows that at most therewere tentativeagreementsregardinga unionrepresenta-tion provision, a seniority clause, the coverage clause,'9 Theonly real problemraised withrespect to the coverage clause waswhether employees assigned to a new location,Midway Green,should bein the unit.Ultimately,the parties agreed to disagree,leavingopen thequestion as to whether that location was an"accretion."and a nondiscrimination clause.4 The evidence showsthat by March 12 the Company had not yet proposed afull and complete contract, had not drafted such a docu-ment,and in my opinion had no intention of doing so inthe foreseeable future.Moreover, it is clear that theCompany had not considered, even internally, what eco-nomic proposals (such as wages), it would make to theUnion if and when it ever finished presenting its noneco-nomic proposals.8C. The Withdrawal of RecognitionOn February 11, 1987, abargainingunit employee,Stephen LaFanchise,sent aletter toMcGrath, directorof security,statingthat he had contacted the NLRB andwas circulating a petitionamongstthe employees to getrid of the Union. The letter went on to state that hewould be ready to file a petition with the NLRB 1 yearafter the commencement of negotiations.Leary, on behalf of the company, responded to La-Franchise by sendinga letter statingwhether or not youpresent the Company with a petition, the Company willbe obligated to recognizeand bargainwith the Union atleast untilthe expiration of the 1-year period, March 21,1987."On March 23, LaFranchise sent a copy of a petitionsigned by 23 employees to McGrath. After reviewing thesituationwith the Company's legalstaff, the Respondentdecided to withdraw recognition. At the time, therewere 41 employees in the bargaining unit and there were23 signatures on the petition.Also, on March 23, LaFranchise filed with the Board'sRegional Office a decertification petition in Case 39-RD-113.On March 24, company counsel, Edward J. Dempseysent aletter to the Union's attorney Daniel Livingston.In this letter Dempsey stated that he was asked toreview the decertification petitionand situation.He wenton to advise Livingston that because of the situation, theCompany was postponing the negotiation sessions sched-uled for March 30 and 31.On April 2, Dempsey sent another letter to Living-ston. In pertinent part he stated:Ihave reviewed that petition and other informa-tion supplied to me by Hamilton Standard and haveadvisedHamilton Standard that there exists suffi-cient objective considerations to support a goodfaith doubt on the part of the Company as to theunion's continued majority status.In view of these circumstances, I have beenasked by the Company to inform you, as a repre-sentative of the Union, that the Company will no4 The partiesalso reached a tentative agreementover the Company'sproposedinterim agreementfor layoffsand recallsSAt one pointduring negotiations the Union said that it wouldbe will-ing to accept the existingfringe benefit package offeredto the employeesThe Companythen gave tothe Union abooklet describing its benefits,but stated that it would not necessarilybe offeringthese to the UnionSchrodi testified that the Companyrefused tooffer theexisting fringebenefits because the"economic package would be predicated on manythingsNow maybe thisUnion, for asubstantial raise..might want togive up a certain amount ofsick days 578DECISIONS OF THENATIONALLABOR RELATIONS BOARDlonger recognize the union as a representative ofthe Company's employees.D. The Unilateral ChangesIt is undisputed that on July 2, 1987, the Companygranted to the unit employees a wage increase of 4-1/2percent.This raise was granted unilaterally,withoutnotice to or bargaining with the Union.Italso is undisputed that on November 17, 1987, theCompany instituted a new personnel policy for unit em-ployees which included a grievance procedure. This toowas promulgated unilaterally without notice to or bar-gainingwith the Union.The Respondent has a facility at Midway Green whichis located about 5 miles away from its facility at WindsorLocks. As noted above, although the Union was certifiedtorepresent security employees atWindsor Locks,Midway Green was not included in the certification, pre-sumably because at the time,there were no bargainingunit employees located at that facility.In April 1986 atthe outset of negotiations,the Union indicated that it hadinformation that unit employees were being sent there towork. At thattimeSecurityDirectorMcGrath deniedthis.Later,in July 1986, the Union,during negotiationsstated that a unit employee Jacob was working atMidway Green and McGrath indicated that her assign-ment there was only temporary. Shortly thereafter,Jacob was reassigned back to the Windsor Locks facility.Stilllater in the negotiations,when the subject ofMidway Greencameup, the Company insisted that nounit employees were being assigned to that location on apermanent basis.According to CompanyRepresentativeLeary, a deci-sion was made in early March 1987 to assign a securityofficer to Midway Green on a permanent basis.He testi-fied that such an employee was in fact permanently as-signed to that location on March 9, 1987.There is nodispute that the Company did not notify the Union aboutthis permanent assignment and did not offer to bargainabout the decision before it was made or implemented.As noted above the final negotiation session took placeon March 12, 1987, and the Company formally withdrewrecognitionon April 2.E. Other AllegationsOn June 30,1988, at a regular meetingof the securitydepartment,McGrath gave a brief summary of what hadtaken place during the 3 days of this hearing. Amongother things he told the employees that at the hearing itwas necessary to disclose the names of the people whohad signed the decertification petition.He also told em-ployees that anyone who harassed those employeeswould be disciplined.The credible evidence furthershows that at this point in the meeting,McGrath saidthat there was no union here, that there never was oneand that there never would be one.III.ANALYSISThe crucial issue in this case is whether, as alleged bytheGeneral Counsel,the Respondent has bargained ingood or bad faith.In this respect,the National LaborRelationsAct doesnot require either a company or aunion to make concessions.Thus, it is not sufficient for afinding of bad faith to conclude that one of the partieshas maintained a tough posture and has engaged in hardbargaining.NLRBv.American National Insurance Co.,343 U.S. 395 (1952);PeelleCo.,289 NLRB 113 (1988).As stated by the Supreme Court inH. K. Porter v.NLRB,379 U.S. 99 (1970)It is implicit in the entire structureof the Act thatthe Boardacts to overseeand refereethe process ofcollectivebargaining,leaving theresults of the con-testto thebargaining strengthsof theparties... .Whilethe parties'freedom of contractisnot abso-lute underthe Act, allowing the Board to compelagreement when the parties themselves are unableto agreewould violate thefundamental premise onwhich the Act isbased-private bargaining undergovernmental supervisionof theprocedure alone,without any officialcompulsionoverthe actualterms of thecontract.It therefore is important to note that the bargainingpositions taken by parties are shaped by their respectivestrengths vis a vis each other and it is not necessarily un-lawful for the stronger side to make demands and takepositions consistentwith its strength.Thus the CourtnotedinNLRBv.InsuranceAgentsInternationalUnion,361 U.S. 477 (1960):The presenceof economic weapons in reserve, andtheir actual exercise on occasionby theparties, ispart and parcel of the systemthat the Wagner andTaft-Hartley Actshave recognized. . . the truth ofthe matter is that atthe presentstatutory stage ofour national labor relationspolicy, the two factors-necessityfor goodfaith bargaining between parties,and the availability of economic pressuredevices toeach to makethe other party inclineto agree onone's terms-exist sideby side.Although a company (or union)may engage in hardbargaining,Section 8(a)(5) of the Actstill requires it tobargain in good faith.This good-faithrequirement is ba-sically defined as a willingness to enter into a contract.NLRBv.InsuranceAgentsUnion,supra.Thus eventhoughit is permissiblefor a company touse its relativestrengthto press forcontract termsfavorable to itself, itmay not use its strength to engage in futile or sham ne-gotiationswith no intentionof everreaching an agree-ment.NLRBv.Herman SausageCo., 275F.2d 229, 232(5thCir. 1960).As stated by theBoardinAbingdonNursing Center,197 NLRB 781, 787 (1972):[G]ood faith, or want of it, is concernedessentiallywitha state of mind. . . . Thatdetermination mustbe based upon reasonable inferencedrawn from thetotalityofconduct evidencingthe state of mindwith which the employerentered into and partici-patedin the bargaining process. . . . All aspects oftheRespondent'sbargaining and relatedconduct UNITED TECHNOLOGIES CORP.579must be considered in unity, not as separate frag-ments eachto beassessed in isolation.6The Respondent asserts that as it became obvious thatithad the economic strength,it"utilized skillful and ex-perienced negotiators who were attempting to achievefor the Employer . . . the best deal possible for itself." Itcontends that during the negotiations it met with theUnion at reasonable times and places;that it listened toand discussed the Union's demands;that it made objec-tive proposals of its own;that it made concessions there-by demonstrating a flexible attitude;that it provided theUnion with relevant information when requested; andthat it reached a number of tentative agreements as tocertain contract clauses.If the law requires parties to bargain in good faith andif good faith is defined as a willingness to reach an agree-ment, then I do not see how the Company bargained ingood faith.While it no doubt is true that the Companyhad the relative bargaining power, I do not think that itever intended to reach any agreement with the Unioneven on its own terms.Rather, it is my opinion that theentire posture of the Company's bargaining tactics wasto delay as long as possible and to put off indefinitely themaking of a contract offer.The evidence in this case shows that the Company in-sisted on discussing in extraordinarilyfinedetail, the pro-visions of the Union's contract proposals,ostensibly tomake sure that the parties understood the meaning of thelanguage even when the Union's proposed contract lan-guage was"plagiarized"from the Company's own con-tractswith another labor organization.Moreover, thisprocess took more than 7 months and the Company in-sisted that itwould not make any counterproposalsbefore a complete review of the Union's proposed con-tract language.The evidence also shows that when the Company fi-nally got down to submitting counterproposals it did soone or two clauses at a time.More significantly, theCompany, within the entire period of negotiations, nevermade a complete contract offer either as to contract lan-guage or as to economic issues.Thus, therewas neverany time when the Union could have accepted a compa-ny offersince no offer was ever made.To mymind thisisdistinctly different from seeking a contract on one'sown terms,since the terms of such a contract werenever made known to the Union during the more than 11months ofbargaining.By March 12,1987 (the final bargaining session), theCompany had still not presented to the Union all of itscounterproposals. Indeed,by this time it had not drafteda complete set of counterproposals.What's more, theCompanyhad not even discussed among its own repre-sentatives,what kind of economic package it would offerto the Union.It therefore seems obvious to me that bythis date not only had the Company not made a contractoffer which was capable of acceptance, but that it hadno intention of making such an offer within the foreseea-ble future.6 See alsoRe,chhold Chemical II,288 NLRB69 (1988)InSouthsideElectricCooperative,243NLRB 390(1979), the Board held that a company engaged in sur-face bargaining when it limited the frequency and dura-tion of negotiation meetings and when it refused, for 7months to submit an economic proposal in response tothe Union.The Respondent citesIndustrialWaste Service,268NLRB 1180(1984), in support of its contention that itsbargaining strategy was lawful.In that case, the GeneralCounsel alleged that the company bargained in bad faithby among other things, refusing the union's request topresent a total contract proposal and by submitting one-page or one-paragraph proposals instead.The administra-tive law judge noted that by the commencement of astrike, the company had made counterproposals on manyof the union's ideas, had expressed its opposition to otherunion demands,and was bargaining.However the periodof time in question was less than 3 months whereas in thepresent case,more than 11 months of the certificationyear had gone by with no total contract counterproposaleven in contemplation on the respondent's part.It is my opinion that the Respondent entered into andconducted itself in these negotiations with no intention ofreaching an agreement.I therefore conclude that the Re-spondent in this respect has violated Section 8(a)(5) oftheAct. SeeWhisper SoftMills,267 NLRB 813, 814(1983), reversed on other grounds 754 F.2d 1381 (9thCir. 1984);Howmet Corp.,197 NLRB 471, 486 (1972).The Respondent claims that its withdrawal of recogni-tion on April 2,1987,was justified because it had agood-faith doubt as to the Union's continued majoritysupport.It relies on the fact that it received a petitionseeking to decertify the Union signed by a majority ofthe employeesin the bargaining unit.Having determined,however, that the Respondent al-though going through the motions of bargaining, did sowith no intention of reaching agreement,itfollows thatthe Respondent may not justify its withdrawal of recog-nition even if all of the unit employees had expressedtheir desire to rid themselves of union representation.Thus, the employees'dissatisfactionwith the Union'sprogress at negotiations ultimately was caused by theEmployer's refusal to bargain in good faith. According-ly, I conclude that the Respondent's withdrawal of rec-ognition violated Section 8(a)(1) and(5)of the Act.Southside Electric Cooperative,243 NLRB 390 (1979).Further, having found that the Respondent's with-drawal of recognition violated the Act, it also followsthat its unilateral changes in terms and conditions of em-ployment made contemporaneously with and after thewithdrawal of recognition must also violate Section8(a)(1) and(5) of the Act. SeeHearst Corp.,281 NLRB764 (1986);Southside Electric Cooperative,supra.Thereis no dispute that the wage increase given to theunit employees in July 1987 was a mandatory subject ofbargaining.Nor is there any dispute that the establish-ment in November 1987, of a new grievance machineryfor the unit employees was a mandatory subject of bar-gaining. Finally, it is my opinion that the transfer of aunit employee to a new location(particularly one which 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe employer contended was outside the unit),also in-volves a mandatory subject of bargaining.Inasmuch as the Respondent made the changes notedabove without notice to or bargaining with the Union, ata time when it had an obligation to bargain with theUnion,it ismy opinion that it violated Section 8(a)(1)and (5) of the Act in this respect.The credible evidence establishes that on June 30,1987, Security Director McGrath told employees at ameeting that as far as he was concerned there never hadbeen a union at the Respondent,and that there neverwould be one.While I do not view this transaction ashaving that much significance in the context of thisentire case,and I shall not rely on the statement to sup-port my previous conclusions of bad-faith bargaining, Ido agree with the General Counsel that the statementdoes constitute a violation of Section 8(a)(1) ofthe Act.In this respect and in view of my earlier finding of bad-faith bargaining,Iview the statement as expressing tounit employeesthe futilityof selecting a bargaining rep-resentative.Dorothy Shamrock Coal Co.,279 NLRB 1298(1986).CONCLUSIONS OF LAW1.By bargaining with the Union, with no intention ofreaching an agreement,the Respondent has violated Sec-tion 8(a)(1) and(5) of the Act.2.By withdrawing recognition from the Union onApril 2,1987, the Respondent has violated Section8(a)(1) and(5) of the Act.3.By unilaterally changing terms and conditions ofemployment of the employees in the unit represented bytheUnion,the Respondent has violated Section 8(a)(1)and (5) of the Act.4.By telling employees that the selection of the Unionwould be futile, the Respondent has violated Section8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I find that it must be orderedto cease and desist and to take certain affirmative actiondesigned to effectuate the policiesof the Act.In order to ensure that the bargaining unit employeeswill beaccorded the services of their collective-bargain-ing representativefor the fullperiod provided by law, Ishall recommend that the initial period of certification asbeginning on the date the Respondent commences to bar-gain in good faith with the Union. SeeMar-Jac PoultryCo., 136 NLRB 785 (1962).On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed'7If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102 48 of the Rules,be adopted by theORDERThe Respondent,Hamilton StandardDivisionofUnitedTechnologiesCorporation,WindsorLocks,Farmington, and East Granby, Connecticut, its officers,agents, successors,and assigns, shall1.Cease and desist from(a) Bargaining in badfaithwiththe Hamilton StandardIndependent Fire/Security Officers Association by enter-ing into negotiationswithno intention of reaching anagreement.(b)Withdrawing recognition from the aforesaid Union.(c)Unilaterally changing terms and conditions of em-ployment without first notifying and bargaining with theUnion.(d) Telling employees that the selection of the Unionas their collective-bargaining representative is futile.(e) In any like or related manner interfering with, re-straining,or coercing employees in the rights guaranteedto them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request,bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit concerning terms and conditions of employ-ment and,if an understanding is reached, embody the un-derstanding in a signed agreement.The appropriate bargaining unit is as follows:All full-time and regular part-time dispatchers, tech-nicians,fireprotection officers, security officers,fire/security officers and security receptionists attheEmployer'sWindsor Locks,Farmington, andEast Granby facilities; excluding all other employ-ees, chiefs,captains,lieutenants, office clerical em-ployees, professional employees,and other supervi-sors as defined in the Act.(b) Post at its facilities in the State of Connecticut, en-compassed by the Board's certification in Case 39-RC-435, copies of the attached notice marked "Appendix."aCopies of the notice, on forms provided by the RegionalDirector for Region 34, after being signed by the Re-spondent's authorized representative,shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be takenby theRespond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(c)Notify theRegional Director in writingwithin 20days from the date of this Order what steps the Re-spondent has taken to comply.Board and all objections to them shall be deemed waived for all pur-poses8If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "